Citation Nr: 1401515	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the thoracic spine.

2.  Entitlement to a compensable evaluation for a right ear hearing loss disability.

3. Entitlement to a separate compensable evaluation for neurological impairment, secondary to service-connected traumatic arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction over the case was subsequently returned to the RO in Jackson, Mississippi.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to a compensable evaluation for a right ear hearing loss disability and entitlement to a separate compensable evaluation for neurological impairment, secondary to service-connected traumatic arthritis of the thoracic spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected traumatic arthritis of the thoracic spine is manifested by motion limited to, at worst, 70 degrees of forward flexion and 158 degrees of combined range of motion; without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for traumatic arthritis of the thoracic spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA provided the Veteran notice in February 2010, prior to the initial adjudication of his claim in May 2010. The content of the notice letter fully complies with the requirements of 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) regarding VA's duty to notify. The Veteran was notified of the evidence necessary to substantiate the claim and told that he needed to provide the names of the persons, agency, or company that had additional records to help decide his claim. He was also informed that VA would attempt to determine what additional information was needed to process his claim would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated. As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of his claims.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records with the claims file. The Veteran has not identified any treatment records aside from those that are already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to provide a medical examination and obtain an opinion when required. In February 2010 and February 2013, VA provided the Veteran with a medical examination which addressed the current severity of his traumatic arthritis. The examination is adequate, as the report shows that the examiner considered the relevant history of the Veteran's symptoms and provided a sufficiently detailed description of the disability. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. sections 5103(a) and 5103A or 38 C.F.R. section 3.159, and the Veteran will not be prejudiced by the Board's adjudication of his claims. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law. 38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a) (2013); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b) (2013); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). It must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why material evidence favorable to the claimant was rejected or given little weight. 38 U.S.C.A. § 7104(d)(1); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, the claim will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013). The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability evaluation, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). During an evaluation, the symptomatology of a veteran's service-connected disability is compared with criteria set forth in the Rating Schedule and a percentage rating is assessed. 38 C.F.R., Part 4. If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating. 38 C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses, the use of manifestations not resulting from service-connected disease or injury in establishing an evaluation, and evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14. If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's traumatic arthritis of the thoracic spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). The following ratings apply whether or not there are symptoms of pain, stiffness, or aching in the affected area of the spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

A 10 percent rating applies where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with a loss of 50 percent or more of the height. A 20 percent rating applies where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating applies where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating applies if there is unfavorable ankylosis of the entire thoracolumbar spine. Finally, a 100 percent rating applies if there is unfavorable ankylosis of the entire spine.  Id.

Note (1) instructs that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Note (2) states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion is zero to 30 degrees; and left and right lateral rotation as zero to 30 degrees. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation and the normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note (6) instructs VA to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. VA must also evaluate IVDS (preoperatively or postoperatively) either under the general rating formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. section 4.25. Id.

Pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), if functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  

Under 38 C.F.R. section 4.40, a disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Ratings must be based on examinations that adequately portray anatomical damage and functional loss regarding all of these elements. Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures; or to deformity, adhesions, defective innervation, or other pathology; or to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Id. But see Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss). Part of the musculoskeletal system that becomes painful on use must be regarded seriously disabled.  Weakness must be considered as important as limitation of motion, and a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, skin condition, absence of normal callosity, or the like. 38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because the factors of disability for joints reside in reductions of their normal excursion of movements in different planes, an evaluation of joints must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination; as well as pain on movement, swelling, deformity, or atrophy of disuse; and instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45.  

Where entitlement to compensation is already established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board therefore considers evidence from the January 2009 to the present.  

VA treatment records dated in 2010 reveal that the Veteran presented for treatment on multiple occasions complaining of  neck and back pain which radiated from the neck down his arm or from his back down his leg and worsened with standing and exercise, among other things.  He also complained of numbness and soreness.  He was prescribed medication. 

 In February 2010, VA provided the Veteran with an examination. He reported radiating pain in the thoracic spine area which worsened with movement and involved numbness in his hands. He obtained moderate relief from painkillers but could only walk one block due to a fear that he might fall, as during the prior six months he had four episodes during which he suddenly fell to the ground. He had 3-5 flare-ups of excruciating per week, every week, which lasted 48 hours and were precipitated by exercise. He worked full-time as a truck driver but did not load or unload things from the truck; had missed 3-4 days of work; and had required 8 days of bed rest that was not physician-prescribed each month for the prior 12 months. He was independent in activities of daily living other than dressing and bathing.  

Upon objective examination, his gait was normal and he dressed and undressed and removed and picked up his shoes from the floor without signs of pain. A straight leg raising test was borderline; he had normal motor strength and normal motor and sensory function; deep tendon reflexes were decreased in the lower extremities and equal, but barely discernible. A magnetic resonance image (MRI) of the thoracic part of the cervical spine was normal; muscle strength, deep tendon reflexes, and sensory and motor function in the upper extremities were normal; and there was no muscle atrophy. He had forward flexion to 80 degrees; extension to 14 degrees; and left and right lateral flexion and lateral rotation to 16 degrees. Upon repetition, he had forward flexion to 70 degrees; extension to 14 degrees; left lateral flexion to 16 degrees; right lateral flexion to 14 degrees; and left and right lateral rotation to 18 degrees. No objective signs of pain were noted. He was assessed with traumatic arthritis of the thoracic spine with multiple healed compression fractures, but the examiner was unable to explain all of his symptoms or estimate functional impact during flare-ups without undue speculation.  

During a February 2011 VA psychiatric examination, the Veteran reported working full-time as a supervisor. His daily activities involved working, watching television, and reading; and he drove, did chores, and cared for several horses as a hobby. The examiner found him independent in his activities of daily living. 

VA treatment records dated in 2011 reveal that the Veteran complained of long-term constant, dull, and aching pain in his low back, neck, arms, and legs that was caused or increased by sitting or standing. He also complained of numbness. He took non-steroidal anti-inflammatory medications. 

In February 2013, VA provided the Veteran with another compensation  examination. He reported that his back pain had increased; he had constant tingling and numbness from the back of his neck to his shoulder, right hand, and fingertips; daily flare-ups of stiffness, pain, and numbness such that he could not straighten up from sitting down or standing up; and difficulty shaving, writing, driving, eating, and sleeping. Pain killers and muscle relaxants helped but did not make the pain go away. He regularly used a brace and traction as assistive devices.  

Upon objective examination, he had normal strength, deep tendon reflexes, and sensory function, and no muscle atrophy. He had forward flexion to 70 degrees; extension to 20 degrees; left and right lateral flexion to 25 degrees; and left and right lateral rotation to 30 degrees or greater. There was no objective evidence of painful motion. Upon repetition, he did not have additional limitation in range of motion and he had forward flexion to 80 degrees. He had guarding or muscle spasm of the thoracolumbar spine that did not result in an abnormal gait or spinal contour. 

The examiner assessed him with IVDS and indicated that X-rays documented his arthritis, with no vertebral fracture.  The examiner noted the Veteran had reported flare-ups, however, found he had not had incapacitating episodes due to IVDS during the prior 12 months.  

The Board finds the Veteran's traumatic arthritis does not warrant a disability rating higher than 10 percent. While he demonstrated some limitation of forward flexion during the February 2010 and 2013 VA examinations, he did not have limitation of forward flexion or combined range of motion severe enough to warrant a rating above 10 percent. Even following repetition, he did not have forward flexion greater than 30 percent but not greater than 60 percent; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered whether any of the DeLuca factors or 38 C.F.R. § 4.40  or 4.45 have caused additional limitation so as to warrant any higher ratings. DeLuca v. Brown, 8 Vet. App. 202   (1995). Even considering his functional impairment due to pain and his flare-ups, the overall evidence fails to show that this has resulted in additional functional limitation such as to enable a finding that his thoracic spine disability picture more nearly approximates a 10 percent rating. Notably, during his last VA compensation examination in 2013,  his range of motion improved with repetition.  Thus a higher rating based on functional impairment is not warranted.

The Veteran is generally competent to report that during flare-ups he experienced additional pain and limited motion that impaired his daily and work activities. Jandreau, 492 F.3d at 1376-77 n.4. The Board notes that during a February 2010 VA examination, the Veteran reported  flare-ups that lasted for about 2 days, 3-5 times every week. However, it was also noted that he was capable of performing almost all activities of daily living, and was generally able to work full-time as a truck driver. Further, during his February 2011 VA examination for PTSD, he reported that he worked as a supervisor, drove, did chores and took care of his horses, and did not report having flare-ups that impaired his ability to function. While during the February 2013 VA examination he reported daily flare-ups of stiffness, pain, and numbness such that he could not straighten up from sitting down or standing up, he did not report missing work or being unable to perform daily activities; the VA examiner found he did not objectively demonstrate pain on motion and his range of motion had improved.  In sum, the Board finds that a higher rating based on functional loss is not warranted.  

Consideration was given to assigning a disability rating under another diagnostic code; however, there is no evidence that the Veteran had a period of acute signs and symptoms due to IVDS that required physician-prescribed bed rest and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243 n.1 (2013). Additionally, his major functional impairment is pain, and a disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. section 4.14.

Lay assertions may support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation, but lay evidence is generally not competent to address questions requiring medical evidence, as they are complex and require specialized knowledge and experience. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 177 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). While the Veteran is competent to report his symptoms in this case, he is not competent to provide a finding that his vertebral compression has worsened or that his range of motion was limited to a specific degree. The competent medical evidence is therefore the most probative, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the Veteran's descriptions of symptoms.  

Consequently, the weight of the evidence is against assigning a rating in excess of 10 percent. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Hart, 21 Vet. App. at 511-512. 

The Board also finds the claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). The Board must refer a claim to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. section 3.321(b)(1) if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

In this case, the Veteran's disability picture is not exceptional or unusual, the competent objective medical evidence of record reflects that the schedular criteria contemplate the manifestations of the Veteran's traumatic arthritis, and there is no indication that the average disability would be in excess of that contemplated by the assigned 10 percent disability rating. Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied, as the record does not show marked interference with employment or frequent hospitalization. 38 C.F.R. § 3.321(b)(1); see Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied). The Veteran presented to the emergency department in January 2010 and reported prescribing himself bed rest, but he was not hospitalized and has not had any incapacitating episodes requiring physician-prescribed bed rest and treatment. Regarding employment, while he reported missing work, the February 2013 VA examiner reported that the Veteran was able to work full-time, including as a supervisor, and able to perform the majority of his daily activities independently. 

Accordingly, the referral of this case for extraschedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the thoracic spine is denied.


REMAND

A. Right ear hearing loss disability.

In February 2013, the Veteran was afforded a VA examination concerning the severity of his right ear hearing loss. The examination report indicates that puretone thresholds for his right ear were not reported because they were inconsistent with other otoacoustic test data, suggested some degree of non-organicity, and were likely elevated compared to previous testing. The examiner opined that the otoacoustic data were more consistent with puretone thresholds from a February 2010 VA examination.

Since hearing disabilities are assigned ratings based on a mechanical application of the rating schedule, the failure to provide puretone thresholds prevents the Board from rating the Veteran's right ear hearing disability. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). While the VA examiner did provide a brief statement regarding why right ear puretone thresholds were not reported, it is unclear why they were inconsistent with otoacoustic emissions testing, why they suggested non-organicity, and why they were more consistent with a February 2010 audiometric test. Further, the February 2010 audiometric data are from three years ago.

In sum, there is insufficient evidence to decide the Veteran's claim. The record does not contain puretone thresholds, which are necessary to determine the current severity of the Veteran's right ear hearing loss.  

Given these circumstances, the Board requests that VA provide the Veteran with a new VA examination concerning the current severity of his right ear hearing loss. 

B. Separate compensable evaluation for neurological impairment. 

The record contains evidence of the Veteran's consistent complaints of radiating pain in the thoracic spine area accompanied by numbness and tingling in the upper and lower extremities. See February 2010 VA examination report; May 2010 VA treatment records; June 2010 notice of disagreement (NOD); July 2010 VA treatment records; June 2011 statement; February 2013 VA examination report. 

The record also contains supporting objective evidence of neurological abnormalities related to the spine. The February 2010 VA examiner found the Veteran had a borderline straight leg raising test bilaterally and decreased deep tendon reflexes in the lower extremities. The February 2013 VA examiner found he had a bilateral positive straight leg raising test and intermittent dull pain, usually in the lower extremities, due to mild radiculopathy involving the sciatic nerve.

However, the cause and extent of the neurologic abnormalities is unclear, as the VA examiners did not clearly address whether the Veteran's complaints of pain numbness in the upper extremities are related to his traumatic arthritis of the thoracic spine. Further, in an April 2013 representative's statement, the Veteran reported continued daily flare-ups involving numbness that limit his mobility. These continued complaints indicate that the current severity and extent of the Veteran's neurological impairment may have changed.

In sum, there is insufficient evidence to decide the Veteran's claim. The record does not contain evidence that clearly delineates which of the Veteran's neurological abnormalities are secondary to his service-connected traumatic arthritis of the thoracic spine. Further, evidence in the record indicates that the Veteran's neurologic abnormalities may have worsened. 

Given these circumstances, the Board requests that VA provide the Veteran with a new VA examination concerning the extent and current severity of any current neurological abnormalities and their relationship to his service-connected traumatic arthritis of the thoracic spine. 

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, including from VA regarding hearing loss and neurological impairment of the spine.

2. Then, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his right ear hearing loss disability. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail. The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. If the examiner is unable to report puretone threshold values, the examiner should explain in detail why they could not be reported.

3. Then, schedule the Veteran for an examination, by an examiner with sufficient expertise, to determine the extent and current severity of any neurologic abnormalities that are attributed to the Veteran's traumatic arthritis of the thoracic spine. The entire claims file, including any pertinent evidence in Virtual VA not already of record, and a copy of this REMAND must be made available to the examiner prior to the examination. 

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail. The examiner should clearly delineate whether any neurologic abnormality is or is not secondary to the Veteran's service-connected traumatic arthritis of the thoracic spine. The examiner should also address any functional impairment resulting from any neurologic abnormalities attributable to traumatic arthritis of the thoracic spine and describe any effects on employment and ordinary activities.

4. The RO or AMC should undertake any additional development it deems warranted.

5. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


